Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the RCE of 10/26/2022. All changes made to the claims have been entered. Accordingly, Claims 1-20 are currently pending in the application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amended subject matter of “transmitting, to a second node, a request message including information indicating that user data is for a third node; and receiving, from the second node, a response message including General packet radio service Tunnel Protocol (GTP) tunnel endpoint information and information for setting a header of a packet in response to the request message” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Applicant indicates Figures 5A and 5B (steps a-1 and a-2) (9/26/2022 remark page 11-12) to illustrate “transmitting, to a second node, a request message including information indicating that user data is for a third node; and receiving, from the second node, a response message including General packet radio service Tunnel Protocol (GTP) tunnel endpoint information and information for setting a header of a packet in response to the request message”  and paragraphs [0029], and [0266]-[0268] of the specification as filed to disclose such subject matter. However such subject matter of a request message including information indicating that user data is for a third node and receiving a response message in response to such request message do not seem to be disclosed in the drawing or specification as indicated by Applicant. Paragraph [0029] relates to a response message and paragraphs [0266]-[0268] relate to response message a-2. Examiner suggests clarifying such subject matter with respects to the Specification  and/or specifically pointing out such subject matter in Applicant Specification with respects to a third node and information indicating that user data is for a third node. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 11, 16  is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the subject matter of “transmitting, to a second node, a request message including information indicating that user data is for a third node; and receiving, from the second node, a response message including General packet radio service Tunnel Protocol (GTP) tunnel endpoint information and information for setting a header of a packet in response to the request message”.  However such subject matter does not seem to be disclosed in the Specification or Drawings. In the remarks  (9/26/2022 remark page 11), Applicant indicates Figures 5A and 5B (steps a-1 and a-2) and paragraphs [0029], and [0266]-[0268] of the specification as filed to disclose such subject matter. However such subject matter of a request message including information indicating that user data is for a third node and receiving a response message in response to such request message do not seem to be disclosed in the drawing or specification as indicated by Applicant. Paragraph [0029] relates to a response message and paragraphs [0266]-[0268] relate to response message a-2. Examiner suggests clarifying such subject matter with respects to the Specification  and/or specifically pointing out such subject matter in Applicant Specification with respects to a third node and information indicating that user data is for a third node.
Similar rationale is applied to independent claims 6, 11, 16 reciting similar subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 6, 7, 8, 11, 12, 13, 16, 17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2018/0213579), in view of Roch et al. (US 2005/0088977).
Regarding claim 1, 6, 11, 16, Hong discloses a method performed by a first node (correlating to AU of figure 12 and 14) in a wireless communication system (a method of configuring, by an access unit (AU), a wireless connection of a UE (correlating to a third node)  and the access unit/central unit include a transmitter, a receiver, and a controller, [0102] and [0107]-[0114] and [0157]-[0161] and figure 12 and figure 14 and [0177]-[0180] and [0184] and figure 17), the method comprising: 
	transmitting, to a second node (central unit (CU) of figure 12 and 14), a request message including information indicating that user data is for a third node (The CU 1402, may receive a message (e.g. an initial context setup request message) for the setup of initial UE (correlating to a third node) context, including radio bearer context (an E-RAB ID, E-RAB QoS parameters, a transport layer address, and a GTP-TEID), a security key, UE radio capability, UE security capability, or the like and a UE identifier based on which the UE (correlating to third node) is identified between the AU 1201 (correlating to first node) and the CU 1202 (correlating to second node). The AU may transmit the allocated identifier, by including the allocated identifier in a message (e.g. X5 message 1 in FIG. 12), on the interface between the AU and the CU by which the RRC connection request message is transferred and the CU receive data regarding the corresponding radio bearer based on the TEID or UE identification information, [0157] and [0112] and [0130] and figure 12 and [0103] and [0100] and [0165] and figure 14); and
	receiving, from the second node, a response message including General packet radio service Tunnel Protocol (GTP) tunnel endpoint information in response to the request message (the CU sends a connection response  message to the AU, the connection response message may include at least one information among radio bearer contexts (e.g. an E-RAB ID, E-RAB QOS parameters, a transport layer address, and a GTP-TEID), [0157] and [0113] and [0161] and figure 12 and figure 14);
	wherein the user data comprises the packet transmitted from the first node to the second node through a GTP tunnel indicated by the GTP tunnel endpoint information (For efficient data transfer, the CU and the AU be connected via a transport network…the transport network be configured by GTP tunneling and a setting up a tunnel between the CU and the AU and the CU receive data regarding the corresponding radio bearer based on the TEID, [0089] and [0096] and [0130] and [0099] and [0113] and [0157] and [0161]).

	Hong however fails to disclose information for setting a header of a packet and wherein the information for setting the header of the packet includes at least one of information for setting Differentiated Service Code Point (DSCP), or information for setting a flow label field. Hong however discloses GTP tunneling or any type of tunneling based on header encapsulation ([0089]) and that the connection response message may include QoS parameters and a GTP-TEID ([0157] and [0161]). In a similar field of endeavor, Roch discloses information for setting a header of a packet, wherein the information for setting the header of the packet includes at least one of information for setting Differentiated Service Code Point (DSCP), or information for setting a flow label field (a tunnel encapsulates IP traffic of a communication session within an outer IP header as is passes through the tunnel and the value of the DSCP field of the outer IP header is derived from the QoS parameters obtained, [0005] and [0033]-[0034] and [0021]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of setting the header of packet, such as the DSCP field based upon QoS information obtained for tunneling as disclosed by Roch into the method comprising an AU-CU tunnel in which the CU sends a connection response message to the AU comprising such information as GTP-TEID and QoS parameters as disclosed by Hong in order to improve the system and flexibly communicate data via tunneling/header encapsulation protocols with the proper parameters with respects to QoS parameters obtained.
	Similar rationale is applied to the other independent claims reciting similar subject matter.

Regarding claim 2, 7, 12, 17, Hong discloses wherein the response message includes at least one of; a radio bearer identifier, information indicating that a radio bearer corresponding to the radio bearer identifier is a radio bearer for which Packet Data Convergence Protocol (PDCP) is located in first node or information associated with a destination node (the CU sends a connection response  message to the AU, the connection response message may include at least one information among radio bearer contexts (e.g. an E-RAB ID, E-RAB QOS parameters, a transport layer address, and a GTP-TEID), a security key, …, and a radio bearer-specific logic channel identifier, [0157] and [0161] and [0069]-[0070] and [0091]).

Regarding claim 3, 8, 13, 18, Hong discloses wherein the GTP tunnel endpoint information includes at least one of: address information of a destination node, or a tunnel endpoint identifier of the destination node (the CU sends a connection response  message to the AU, the connection response message may include at least one information among radio bearer contexts (e.g. an E-RAB ID, E-RAB QOS parameters, a transport layer address, and a GTP-TEID) and the CU separately receive data regarding the corresponding radio bearer, based upon the TEID or tunnel identification information, [0157] and [0161] and [0130]).


Claim(s) 4, 9, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Roch, in further view of Park et al. (US 2019/0053193).

Regarding claim 4, 9, 14, 19,  Hong discloses wherein the first node comprises a first base station (AU refers to the AU of the eNB, [0077] and [0075]). 
	
	Hong and Roch however fails to disclose  wherein the second node comprises a second base station serving an Integrated Access and Backhaul (IAB). Hong however discloses a base station (eNB) is divided into a CU node and an AU node ([0075]). In a similar field of endeavor, Park discloses wherein the second node comprises a second base station serving an Integrated Access and Backhaul (IAB) (a gNB-CU be interpreted as a centralized base station (e.g., eNB-CU,…., IAB donor node, and/or the like), [0208] and [0129]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of have a gNB-CU be interpreted as a IAB as disclosed by Park into the method comprising an AU-CU tunnel in which the CU sends a connection response message to the AU as disclosed by Hong and Roch in order to improve the system and have flexible nomenclature of nodes within a system. 
 
Claim(s) 5, 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Roch, in further view of Park et al. (US 2020/0084663)

Regarding claim 5, 10, 15, 20, Hong discloses wherein the information indicating that user data is for the third node is used to inform the second node that the request message is for the third node (a UE identifier based on which the UE is identified between the AU 1201 and the CU 1202. The AU may transmit the allocated identifier, by including the allocated identifier in a message on the interface between the AU and the CU by which the RRC connection request message is transferred and the CU receive data regarding the corresponding radio bearer based on the TEID or UE identification information, [0112] and [0130] and figure 12 and [0103] and [0100] and [0157] and [0165] and figure 14). 

	Hong and Roch however fails to disclose wherein the third node is an Integrated Access and Backhaul (IAB) node. However in a similar field of endeavor, Park discloses wherein the third node is an Integrated Access and Backhaul (IAB) node (the wireless device may represent UE, wireless equipment, IAB-node, and/or the like, [0329]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a device be a UE and/or IAB node as  disclosed by Park into the method comprising an AU-CU tunnel in which a UE identifier and connection request is used as disclosed by Hong and Roch in order to improve the system and provide flexibility in the types of devices that are implemented within a system, such as a UE or IAB node. 

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
Regarding II. Objection to the Drawings and IV. Rejection under 35 U.S.C 112 (remarks page 11-12), Applicant indicates Figures 5A and 5B (steps a-1 and a-2) to illustrate “transmitting, to a second node, a request message including information indicating that user data is for a third node; and receiving, from the second node, a response message including General packet radio service Tunnel Protocol (GTP) tunnel endpoint information and information for setting a header of a packet in response to the request message”  and paragraphs [0029], and [0266]-[0268] of the specification as filed to disclose such subject matter. However such subject matter of a request message including information indicating that user data is for a third node and receiving a response message in response to such request message do not seem to be disclosed in the drawing or specification as indicated by Applicant. Paragraph [0029] relates to a response message and paragraphs [0266]-[0268] relate to response message a-2. Examiner suggests clarifying such subject matter with respects to the Specification  and/or specifically pointing out such subject matter in Applicant Specification with respects to a third node and a request message including information indicating that user data is for a third node. 
Applicant submits that Hong fails to disclose “a request message including information indicating that user data is for a third node” as recited in claim 1 (remarks page 13). Examiner however respectfully disagrees as Examiner correlates “UE” as seen in Figure 12 and 14 to a third node. Hong discloses “The CU 1402, may receive a message (e.g. an initial context setup request message) for the setup of initial UE  context, including radio bearer context (an E-RAB ID, E-RAB QoS parameters, a transport layer address, and a GTP-TEID), a security key, UE radio capability, UE security capability, or the like and a UE identifier based on which the UE (correlating to third node) is identified between the AU 1201 (correlating to first node) and the CU 1202 (correlating to second node). The AU may transmit the allocated identifier, by including the allocated identifier in a message (e.g. X5 message 1 in FIG. 12), on the interface between the AU and the CU by which the RRC connection request message is transferred and the CU receive data regarding the corresponding radio bearer based on the TEID or UE identification information ([0157] and [0112] and [0130] and figure 12 and [0103] and [0100] and [0165] and figure 14)” in which Examiner correlates to “a request message including information indicating that user data is for a third node (correlating to UE)”. Applicant further submits that Hong response message does not include “information for setting a header of a packet” (remarks page 13).  Examiner however relies upon Roch to disclose “a tunnel encapsulates IP traffic of a communication session within an outer IP header as is passes through the tunnel and the value of the DSCP field of the outer IP header is derived from the QoS parameters obtained” ([0005] and [0033]-[0034] and [0021]) to such subject matter in which Hong discloses GTP tunneling or any type of tunneling based on header encapsulation ([0089]) and that the connection response message may include QoS parameters and a GTP-TEID ([0157] and [0161]). Thus Examiner believes Hong and Roch to disclose the subject matter of independent claim 1. 

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2.	Akiyoshi (US 2016/0142326) disclosing “marking” means to give QoS information (e.g. DSCP) to the header (outer header) that is given to a packet in order to create a tunnel ([0104]). 
3.	Banavalikar (US 2015/0281099) disclosing the QoS attributes include DSCP values, the DSCP value may be applied to the other IP header of the overlay tunnel protocol headers ([0063]).
4.	Gasparroni et al. (US 2009/0016282) disclosing the GTP-U header includes a new field in addition to the existing 32-bit TEID…The QoS flow is indicated in the new field and may comprise 6 or 8 bits and may be set to a particular DSCP value ([0049]).
5.	Zhu et al. (US 2022/0174538) disclosing the configuration information may indicate when the IP address is a first IP address and the GTP TEID is a first GTP TEID, a value of a DSCP of the data packet is a first DSCP and a value of a flow label field of the data packet is a first flow label ([0423]). 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473